ADAMS, Circuit Judge,
concurring.
I concur in the judgment of the Court because I believe that we are bound by Firestone Tire & Rubber Co. v. Risjord, 449 U.S. 368, 101 S.Ct. 669, 66 L.Ed.2d 571 (1981), to apply the recent ruling in Croker to this case. I write separately, however, to express my concern about this troubling result.
As the per curiam opinion notes, when the appeal here was filed there were two conflicting opinions outstanding in our cir*23cuit that addressed the issue at hand. In Richerson v. Jones, 551 F.2d 918, 922 (3d Cir.1977), the Court had indicated that an order does not become final, and therefore appealable, until it disposes of the prevailing party’s prayer for an attorney’s fee. In a more recent decision, De Long Corp. v. Raymond International, Inc., 622 F.2d 1135, 1138-39 n.3 (3d Cir. 1980), however, we made it clear that “[w]hen a district court has determined 'that a party is entitled to an award of attorneys fees but has not yet calculated the amount of the award, the court’s order disposing of the merits of the case is, nevertheless, final and appealable.” In the present case, as in De Long, the trial judge had ruled that the plaintiff was entitled to an award of attorney’s fees, but had not yet calculated the amount of the award.
In light of De Long, it is understandable that the appellant in this matter filed his appeal before the counsel fee was quantified. Indeed, counsel for Ingvoldstad would have been imprudent not to have taken the appeal, since he otherwise would have run the risk of foregoing altogether his right to appeal. Nonetheless, because in Croker we declined to accept the De Long approach1 and held that the judgment of the district court cannot be appealed until the counsel fee is quantified, even though the trial judge has clearly ordered a counsel fee for the prevailing party, we have no discretion, under Firestone, to hear the merits of Ingvoldstad’s appeal at this time. Presumably, this causes the appellant no irreparable harm; he can return to our court after the attorney’s fee has been quantified.2 But the result is unfortunate. For this Court to strike appeals that were filed six months before Croker was handed down would appear to be inconsistent with concepts of economy and efficient judicial administration; in addition it appears both arbitrary and unfair to the litigants. This is particularly highlighted in the case at hand. The complaint in this matter was first filed as long ago as 1971, and a panel of our Court has already reviewed the briefs and has heard oral argument on the merits. In accordance with our ruling today, the matter now will be returned to the district court, counsel fees will be ascertained, and a whole new appellate process will then take place.
Judicial tidiness has considerable virtues, but when applied inexorably it loses much of its attractiveness.

. The approach employed in De Long had been adopted in Baughman v. Cooper-Jarrett, Inc., 530 F.2d 529, 531 n.2 (3d Cir.), cert. denied, 429 U.S. 825, 97 S.Ct. 78, 50 L.Ed.2d 87 (1976). See also Memphis Sheraton Corp. v. Kirkley, 614 F.2d 131, 133 (6th Cir. 1980); Hidell v. International Diversified Investments, 520 F.2d 529, 532 n.4 (7th Cir. 1975).


. A different conclusion may be warranted— even under Firestone, which does not address the issue — in a case in which a party that relied upon one jurisdictional ruling is, under a subsequent ruling, foreclosed entirely from appearing in the appellate court. In such a situation, it would be inequitable for an appellate court to decline to hear the appeal.